DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendments and arguments of March 11, 2022 has been fully and carefully considered.  Applicant has Amended the abstract as suggested by the Examiner to remove legal phraseology.  Claims 1 and 6 have been amended.  Both amendments have overcome the objection to the abstract and the 35 USC 112(b) rejections regarding the claims.  Accordingly, the objection and rejections are withdrawn.  
Response to Arguments
Regarding the 112(b) rejection of Claims 1 and 7 regarding “South Coast Air Quality Management District Rule 1174”, and have stated on the record that one having ordinary skill in the art would at the time of filing would be familiar with the proviso “South Coast Air Quality Management District Rule 1174” and “California Air Resource Board CA-GREET 3.0 model”, the Examiner felt that the recitation may change over time and may be unnecessarily limiting.  Accordingly, the rejection is withdrawn.  
Regarding the rejection over Abhari et al. 10,246,658, common inventor to the instant application, the method of providing a hydrocarbon lighter fluid comprising hydrotreating a renewable feeds a heavy hydrocarbon fraction comprising C12-C24 hydrocarbons wherein the heavy hydrocarbon fraction is hydrocracked to produce a C3-C18+ hydrocarbon distribution, followed by fractionating to recover a lighter fluid having a ratio of iso-paraffins to n-paraffins of about 0.9:1 to about 1.1:1 and least 82 wt.% C9-C10 paraffins, having a cetane number greater than 60, providing an ash coverage of 90% or higher and having a hydrocarbon emission of 0.28 lb/start or less according to the South Coast Air Quality Management District Rule 1174 at a dosage level of 80g/kg or less and as argued by applicant, Abhari et al. avoids hydrocracking a hydrotreated biorenewable feedstock and produces a desired product of “at least about 98 wt.% n-paraffins”.  The Examiner concurs that the ratio of  iso-paraffins to n-paraffins is outside of the range as now claimed.  The rejection is withdrawn, and as Abhari et al. was the closest prior art to applicant’s invention, the claims as presently amended are now in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  In updating the abstract a minor spelling mistake has occurred.  The abstract spelling mistake is corrected by the Examiner and does not affect the scope of the invention.
The application has been amended as follows: 
In the Abstract (dated 3/11/2022)
	Line 3, delete “lither” and insert --lighter--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771